United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3110
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Dijon T. Dixon

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: May 4, 2020
                                 Filed: May 7, 2020
                                   [Unpublished]
                                   ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Dijon Dixon appeals the sentence the district court1 imposed after he pleaded
guilty to a firearm offense, pursuant to a binding plea agreement containing an appeal

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
waiver. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967).

       We conclude that Dixon’s appeal of his sentence is foreclosed by the appeal
waiver. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of
review); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforcement of appeal waivers). As to the potential claims of ineffective
assistance of counsel and prosecutorial misconduct that counsel also discusses in the
Anders brief, Dixon has not identified any support in the record for a claim of
prosecutorial misconduct, and we defer any claims of ineffective assistance of
counsel for collateral proceedings. See United States v. McAdory, 501 F.3d 868, 872
(8th Cir. 2007) (this court ordinarily defers ineffective-assistance claims to 28 U.S.C.
§ 2255 proceedings).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal outside the scope of the
appeal waiver. Accordingly, we grant counsel’s motion and dismiss this appeal.
                      ______________________________




                                          -2-